Citation Nr: 1750425	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  13-07 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to a compensable rating for degenerative disc disease of the lumbosacral spine, to include L4-L5 disc herniation.

2. Entitlement to service connection for prostatitis, to include enlarged prostate.

3. Entitlement to service connection for sciatica. 

4. Entitlement to service connection for right ear hearing loss, claimed as clicking sound in the right ear while running.

5. Entitlement to service connection for chondromalacia of the right knee.

6. Entitlement to an increased rating in excess of 60 percent for Hashimoto's hypothyroidism, to include thyroid nodule.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to August 1984, and January 1985 to August 2009.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  By March 2017 rating decision, partial grant of increase for hypothyroidism from 10 percent to 60 percent was effectuated.

The Veteran has not indicated he is unable to work due to the low back and hypothyroid conditions on appeal for increased rating.  Therefore, entitlement to individual unemployability (TDIU) is not raised in this case.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of service connection for prostate and sciatica as well as an increased rating for hypothyroidism are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has a right hearing loss disability that is etiologically related to a disease, injury, or event which occurred in service.

2.  The preponderance of the evidence is in favor of finding that the Veteran has a right knee disability that is etiologically related to a disease, injury, or event which occurred in service.

3.  The service-connected lumbar spine disability manifests with normal range of motion, no functional loss, and no x-ray evidence of involvement of two or more major joints or two or more minor joint groups, for the pendency of the appeal period.


CONCLUSIONS OF LAW

1.  Service connection for a right ear hearing loss condition is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

2.  The criteria for entitlement to service connection for a right knee disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

3.  The criteria for a compensable rating for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, DC 5242.  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2017).  See the May 2010 VCAA letter complies with the requirements. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

In this case, the Veteran appeared for VA examinations in June 2010, for hearing loss and low back, and February 2016 for low back.  The Board finds the examination reports to be thorough and complete and sufficient upon which to base a decision with regard to service connection for right ear hearing loss and increased rating for low back.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


Legal Criteria for Service Connection

Pertinent VA law and regulations provide that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2017).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  

Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  When a chronic disease becomes manifest to a degree of 10 percent within one year of a veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2017).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be more persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).

Service Connection for Right Ear Hearing

In view of the evidence of record, the Board finds that the preponderance of the evidence is against the claim of service connection for right ear hearing loss disability, on the basis of no present diagnosis.

The Veteran has reported clicking in his right ear.  The Veteran is already service-connected for tinnitus.

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id., at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran appeared for a VA examination in June 2010.  The examiner noted that several audiologic examinations during service reflected normal hearing.


The Veteran's June 2010 VA examination showed puretone thresholds, in decibels, as follows:

Frequency: (Hertz)
500
1000
2000
3000
4000
Average
Left:
(decibel)
10
10
10
10
10
10
Right:
(decibel)
10
5
10
10
5
8

Maryland CNC testing revealed speech recognition ability of 100 percent in each ear.  The examiner indicated that the Veteran had normal hearing, bilaterally. 

Subsequent VA treatment records show no complaints of right ear hearing loss.

To establish a right to compensation for a present disability on a direct basis, the Veteran must show the following Shedden elements: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009).

In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997).

With respect to the crucial Shedden element (1), the weight of the evidence of record does not demonstrate that a right ear hearing loss disability currently exists or has existed at any time during the course of the appeal.  Because the Veteran does not have a current right ear hearing loss disability, the Board finds that service connection for this claim must be denied.

The Veteran is indeed competent to testify as to such observable symptomatology; for example, clicking sound in the ear.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, lay assertions do not constitute a competent clinical diagnosis of an existing disability.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  As a result, these lay assertions cannot constitute competent medical evidence in support of the claim.  

The medical evidence unequivocally shows that the Veteran has not been diagnosed with any right ear hearing loss disability at any time during the course of the appeal.  The existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current disability, service connection is not warranted.  38 U.S.C.A. § 1110; see also Brammer, 3 Vet. App. at 225; Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection cannot be granted if the claimed disability does not exist).  Accordingly, Shedden element (1) has not been met as to the Veteran's claim, and it fails on this basis alone.  The benefits in question are therefore denied.

There is no medical evidence showing that the disability in question has been present at any time during the pendency of the claim for service connection for a right hearing loss disability; the Veteran has accordingly not shown a current disability for which service connection can be granted as to this claim.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).

Service Connection for Right Knee

The evidence of record supports that the Veteran has a present right knee disability and is at least in equipoise as to if that disability was incurred in service.   

During a June 2010 VA examination, the examiner found chondromalacia of the right patellofemoral joint, very mild.

The February 2016 VA examination found mild chondromalacia of both knees.  The examiner stated that the knee diagnosis is at least as likely as not (50 percent or greater probability) incurred in or caused by in-service events.  The examiner noted that right knee complaints were documented in June 2010, within a year of discharge.  The examiner further stated that the mild chondromalacia patella found on examination is consistent with 29 years of service.

The Board concludes that the evidence is at the very least in relative equipoise as to whether the Veteran suffers from a right knee condition as caused by his service.

When the totality of the evidence supports the Veteran's claim or is in relative equipoise, the Veteran prevails on his claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Having resolved any doubt in favor of the Veteran, the Board concludes service connection for a right knee disability is warranted.

Increased Rating Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating 

Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2017).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  There is no evidence to support a staged rating in this case.

Increased Rating for Lumbar Spine

The Veteran seeks a compensable rating for the service-connected lumbar spine disability.  The Veteran's lumbar spine disability has been evaluated under the general rating formula for disease and injuries of the spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

The general rating formula (with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease is rated as follows:

Unfavorable ankylosis of the entire spine (100 percent);

Unfavorable ankylosis of the entire thoracolumbar (50 percent); 

Unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine (40 percent);

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine (30 percent);

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent);

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height (10 percent)

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees and left and right lateral rotation are 0 to 30 degrees.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2016). 

Intervertebral disc syndrome (IVDS) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  There is no indication that the Veteran suffers, or has suffered for the pendency of this appeal, from incapacitating episodes as due to his low back condition.  As such, this criterion does not apply.

In determining the degree of limitation of motion for musculoskeletal disabilities, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

Under DC 5003, degenerative arthritis of the knee, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, X-ray evidence of involvement of two or more major joints or two or more minor joint groups, warrants a 10 percent evaluation; with the addition of occasional incapacitating exacerbations, a 20 percent evaluation is warranted.  38 C.F.R. § 4.71a, DC 5003.

At the June 2010 VA examination, the Veteran reported being treated conservatively in service with Motrin and rest.  He did not report surgery and ambulated with no external aid.  The examiner noted no swelling or edema; crepitus was negative.  Range of motion of the lumbosacral spine was flexion 0 to 90 degrees, extension 0 to 30 degrees, right and left lateral flexion 0 to 30 degrees, and left and right lateral rotation 0 to 30 degrees.  Total range of motion was 240 degrees.  Muscle power the paravertebral muscles was normal.  On palpation, there was no localized pain.  Straight leg raises were negative on both the left and right.  The examiner concluded residuals of degenerative disc disease of the lumbosacral spine.  There were no flare-ups of the lumbosacral nerve roots.  

In February 2011, a VA examination note reported that an x-ray was done of the lumbosacral spine, and the diagnosis and Deluca requirements of the June 2010 VA examination remained the same.

At the February 2016 VA examination, the Veteran reported low back pain.  The Veteran reported flare-ups of pain.  Range of motion of the lumbosacral spine was flexion 0 to 90 degrees, extension 0 to 30 degrees, right and left lateral flexion 0 to 30 degrees, and left and right lateral rotation 0 to 30 degrees.  Total range of motion was 240 degrees.  There was no limitation on motion with repetition or weight bearing.  There was no functional loss.   The examiner stated that pain, weakness, fatigability or incoordination did not significantly limit functional ability with flare-ups.  Diagnostic testing found arthritis.  There was no IVDS.

The Board finds no increased rating is warranted.  The Veteran's range of motion for the low back has been consistently normal during the appeals period.  There is no IVDS found.  The Board has considered the Veteran's report of painful flare-ups.  However, there was no functional loss associated with the flare-ups reported to warrant rating under Deluca, supra.  There is also no rating warranted under Diagnostic Code 5003 for arthritis, as there is no limitation of motion or x-ray evidence of involvement of two or more major joints or two or more minor joint groups.

The preponderance of the evidence supports a finding that the criteria for a noncompensable rating for the Veteran's lumbar spine disability are appropriate for the pendency of the appeal.  No higher rating under 38 C.F.R. § 4.71a is warranted for the pendency of this appeal.


ORDER

Entitlement to service connection for right ear hearing loss, claimed as clicking sound in the right ear while running, is denied.

Entitlement to service connection for right knee disability is granted.

Entitlement to a compensable rating for degenerative disc disease of the lumbosacral spine, to include L4-L5 disc herniation, is denied.

REMAND

Prostate Disability

There is a record of treatment in service for prostatitis.  At the June 2010 VA examination, the Veteran reported enlarged prostate and some minimal slowness in stream.  He has no trouble with his continence, he wears no pads, he does not wet himself, and when he gets the urge to urinate he is able to get to the bathroom in time.  There is no history of any dysuria, pyuria, urethral discharge or urinary tract infections.  The examiner noted no acute distress, external genitalia were normal, there was no evidence of any atrophic testes, and there was no evidence of any hernias.  The examiner concluded prostatitis and benign prostatic hypertrophy "from history."  VA treatment records from December 2013 to November 2016 note no complaints in regard to the prostate.  In light of the Veteran's complaints of enlarged prostate and slowness in stream, the Board finds a VA examination required to clarify if there is current diagnosis of a prostate disability related to service, as it is unclear from the VA examination of record.

Sciatica Disability

The Veteran complained of radiculopathy in service.  The June 2010 VA examination noted a history of sciatica but found no evidence of radiculopathy or sciatica upon examination.  A February 2011 VA examination noted lumbosacral spondylosis with left radiculopathy and signs of sciatica.  However, the February 2016 VA examination as to the low back found no signs of radiculopathy.  The Board finds a VA examination required to clarify if there is current diagnosis of a sciatica disability related to service or service-connected lumbar spine disability.

Hypothyroidism Disability

The Veteran seeks a rating in excess of 60 percent for Hashimoto's Hypothyroidism, from September 2009.  The hypothyroidism is rated under Diagnostic Code 7903.

Under DC 7903 for hypothyroidism, cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness is rated at 100 percent.  Muscular weakness, mental disturbance, and weight gain is rated under 60 percent.  38 CFR 4.119.

During the February 2016 VA examination, the examiner noted slowing of thought, mental disturbance, and muscular weakness, some symptoms of the 100 percent rating.  However, the examiner did not address all the symptoms contemplated by the rating criteria and it is unclear the extent to which the Veteran suffers from symptoms which match a higher rating.  A clarifying VA opinion is requested.

Accordingly, the case is REMANDED for the following action:

1.  Please obtain any outstanding VA treatment records and associate them with the claims file.  All records/responses received must be associated with the electronic claims file.  

2.  After the above evidence is obtained, schedule the Veteran for an appropriate VA examination in order to determine the current severity of his service-connected hypothyroidism disability.  The complete claims file must be provided to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.  Based on the Veteran's reports and the results of examination, including diagnostic testing, the VA examination report should include the criteria necessary to rate the disability on appeal.

Please discuss the extent to which the Veteran, in conjunction with hypothyroidism, suffers from cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness.

Please discuss the February 2016 VA examination which found slowing of thought, mental disturbance, and muscular weakness.

3.  Schedule the Veteran for an appropriate VA examination as to his claimed prostate disability.  The entire claims file, to include a complete copy of this remand, must be made available to the examiner, and the report of the examination must note review of the file.  

(a)  Please state all current diagnoses as to the Veteran's prostate, from September 2009 to present.

(b)  Please provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed prostate disability was caused by or etiologically related to active duty.  

(c)  Please state when was the onset of the prostate disability.

(d)  Please discuss the June 2010 VA examination, in which the Veteran reported enlarged prostate and slowness in stream.  

If an opinion would be overly speculative, the examiner is asked to explain why it would be speculative.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide a complete rationale for any opinion provided.

4.  Schedule the Veteran for an appropriate VA examination as to his claimed sciatica disability.  The entire claims file, to include a complete copy of this remand, must be made available to the examiner, and the report of the examination must note review of the file.  

(a)  Please state all current diagnoses as to the Veteran's claimed sciatica disability, from September 2009 to present.

(b)  Please provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed sciatica disability was caused by or etiologically related to active duty.  

(c)  Please state when was the onset of the sciatica disability.

(d)  Please provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed sciatica disability was caused by or permanently aggravated by service-connected disabilities, to include service connected lumbar spine disability.

(e)  Please discuss the February 2011 VA examination which noted lumbosacral spondylosis with left radiculopathy and signs of sciatica.  

If an opinion would be overly speculative, the examiner is asked to explain why it would be speculative.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide a complete rationale for any opinion provided.

5.  Then, after completing any additional development needed, the AOJ should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the AOJ should furnish to him and his representative a supplemental statement of the case (SSOC) and afford them the requisite opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


